     Case: 1:16-cr-00224-PAG Doc #: 126-1 Filed: 02/17/19 1 of 7. PageID #: 1972


                                         Exhibit A
     Exhibits Which Defendant Currenlty Does Not Assert as Having Hearsay.Crawford Issues



       A               B
 1         1081        x
 2         1083        x
 3         1084        x
 4         1085        x
 5         1086        x
 6         1104        x
 7         1410        x
 8         1411
 9         1412        x
10         1413
11         1414        x
12         1416
13         1417        x
14         1418        x
15         1419
16         1421
17         1422
18         1423
19         1424
20         1425
21         1426
22         1427
23         1428
24         1429
25         1430
26         1431
27         1432
28         1433
29         1434
30         1435
31         1436
32         1437
33         1438
34         1439
35         1440
36         1441
37         1442
38         1443
39         1444
40         1445
41         1446
42         1447
43         1448
44         1449
45         1450

                                         Page 1 of 7
     Case: 1:16-cr-00224-PAG Doc #: 126-1 Filed: 02/17/19 2 of 7. PageID #: 1973


                                         Exhibit A
     Exhibits Which Defendant Currenlty Does Not Assert as Having Hearsay.Crawford Issues



       A               B
46         1451
47         1452
48         1453
49         1454
50         1455
51         1456
52         1457
53         1458
54         1459
55         1460
56         1461
57         1462
58         1463
59         1464
60         1465
61         1466
62         1467
63         1468
64         1469
65         1470
66         1471
67         1472
68         1473
69         1474
70         1475
71         1476
72         1477
73         1478
74         1479
75         1480        x
76         1481        x
77         1482        x
78         1483        x
79         1484        x
80         1485        x
81         1486        x
82         1487        x
83         1488        x
84         1489        x
85         1490        x
86         1491        x
87         1492        x
88         1493        x
89         1494        x
90         1495        x

                                         Page 2 of 7
      Case: 1:16-cr-00224-PAG Doc #: 126-1 Filed: 02/17/19 3 of 7. PageID #: 1974


                                          Exhibit A
      Exhibits Which Defendant Currenlty Does Not Assert as Having Hearsay.Crawford Issues



        A               B
91          1496        x
92          1497        x
93          1498        x
94          1499        x
95          1500        x
96          1501        x
97          1502        x
98          1503        x
99          1504        x
100         1505        x
101         1506        x
102         1507        x
103         1508        x
104         1509        x
105         1510        x
106         1511        x
107         1512        x
108         1513        x
109         1514        x
110         1515        x
111         1516        x
112         1517        x
113         1518        x
114         1519        x
115         1520        x
116         1521        x
117         1522        x
118         1523        x
119         1524        x
120         1525        x
121         1526        x
122         1527        x
123         1528        x
124         1529        x
125         1530        x
126         1531        x
127         1532        x
128         1533        x
129         1534        x
130         1535        x
131         1536        x
132         1537        x
133         1538        x
134         1539        x
135         1540        x

                                          Page 3 of 7
      Case: 1:16-cr-00224-PAG Doc #: 126-1 Filed: 02/17/19 4 of 7. PageID #: 1975


                                          Exhibit A
      Exhibits Which Defendant Currenlty Does Not Assert as Having Hearsay.Crawford Issues



        A               B
136         1541        x
137         1542        x
138         1543        x
139         1544        x
140         1545        x
141         1546        x
142         1547        x
143         1548        x
144         1549        x
145         1550        x
146         1551        x
147         1552        x
148         1553        x
149         1554        x
150         1555        x
151         1556        x
152         1557        x
153         1558        x
154         1559        x
155         1560        x
156         1561        x
157         1562        x
158         1563        x
159         1564        x
160         1565        x
161         1566        x
162         1567        x
163         1568        x
164         1569        x
165         1570        x
166         1571        x
167         1572        x
168         1573        x
169         1574        x
170         1575        x
171         1576        x
172         1577        x
173         1578        x
174         1579        x
175         1580        x
176         1581        x
177         1582        x
178         1583        x
179         1584        x
180         1585        x

                                          Page 4 of 7
      Case: 1:16-cr-00224-PAG Doc #: 126-1 Filed: 02/17/19 5 of 7. PageID #: 1976


                                          Exhibit A
      Exhibits Which Defendant Currenlty Does Not Assert as Having Hearsay.Crawford Issues



        A               B
181         1586        x
182         1587        x
183         1588        x
184         1589        x
185         1590        x
186         1591        x
187         1592        x
188         1593        x
189         1594        x
190         1595        x
191         1596        x
192         1597        x
193         1598        x
194         1599        x
195         1600        x
196         1601        x
197         1602        x
198         1603        x
199         1604        x
200         1605        x
201         1606        x
202         1607        x
203         1608        x
204         1609        x
205         1610        x
206         1611        x
207         1612        x
208         1613        x
209         1614        x
210         1615        x
211         1616        x
212         1617        x
213         1618        x
214         1619        x
215         1620        x
216         1621        x
217         1622        x
218         1623        x
219         1624        x
220         1625        x
221         1626        x
222         1627        x
223         1628        x
224         1629        x
225         1630        x

                                          Page 5 of 7
      Case: 1:16-cr-00224-PAG Doc #: 126-1 Filed: 02/17/19 6 of 7. PageID #: 1977


                                          Exhibit A
      Exhibits Which Defendant Currenlty Does Not Assert as Having Hearsay.Crawford Issues



        A               B
226         1631        x
227         1632        x
228         1633        x
229         1634        x
230         1635        x
231         1636        x
232         1637        x
233         1638        x
234         1639        x
235         1640        x
236         1641        x
237         1642        x
238         1643        x
239         1644        x
240         1645        x
241         1646        x
242         1647        x
243         1648        x
244         1649        x
245         1650        x
246         1651        x
247         1652        x
248         1653        x
249         1654        x
250         1655        x
251         1656        x
252         1657        x
253         1658        x
254         1659        x
255         1670        x
256         1671        x
257         1672        x
258         1673        x
259         1674        x
260         1675        x
261         1676        x
262         1677        x
263         1678        x
264         1679        x
265         1687        x
266         1689        x
267         1908        x
268         1909        x
269         1975        x
270         1977        x

                                          Page 6 of 7
      Case: 1:16-cr-00224-PAG Doc #: 126-1 Filed: 02/17/19 7 of 7. PageID #: 1978


                                          Exhibit A
      Exhibits Which Defendant Currenlty Does Not Assert as Having Hearsay.Crawford Issues



        A               B
271         1980        x
272         2004        x
273         2009        x
274         2014        x
275         2026        x
276         2030        x
277         2031        x
278         2063        x
279         2064        x
280         2065        x
281         2066        x
282         2067        x
283
284     TOTAL          282




                                          Page 7 of 7
